DETAILED ACTION

This is the initial Office action based on the application filed November 5, 2019.
Claims 1-24 and 40 are pending and have been examined.
Claims 25-39 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-14, 15-24, and 40 in the reply filed on 12/28/2020 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-14 are directed to a system.  However, the recited components of the system appear to lack the necessary physical components (hardware) to constitute a machine or manufacture under § 101.  The system of claim 1 comprises data/platform layer components, UI components, a data repository, an AI engine, and an API layer which are all software module 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandler (US 2017/0357249). 

Regarding claim 1, Sandler discloses:
 a plurality of configurable UI components embedded on a micro-front end of the enterprise or SCM application (see at least paragraph 52, The application framework component 204 can be configured to interface various modular elements with one another and provide data exchange services for the modular elements.); 
a plurality of data layer components and a plurality of platform layer components each associated with at least one of the plurality of UI components wherein the data layer components and platform layer components are triggered through the UI components for executing a task and restructuring the application (see at least paragraph 29, 52, and 57); 
a dynamic module injector for conditionally loading at least one module on an application UI based on the task wherein the module injector is associated with the platform layer components and the data layer components (see at least paragraph 52, The architecture of the application framework component acts as a base architecture to which selected modular elements can be added or removed to satisfy the requirements of a given analytic application.); 
a data repository configured for storing a plurality of metadata and data models associated with the UI components, the data layer and the platform layer components (see at least paragraph 52, and data store elements executed by the data store component 210.; abstract, The analytics architecture comprises analytic nodes that are distributed across multiple layers of an industrial enterprise); 
an Al engine coupled to a processor and configured for dynamically generating a set of protocols to execute the task (see at least paragraph 53, Analytic component 206 can be configured to execute one or more analytic elements that perform defined analytic operations on data received from an industrial device, a system-level or business device, or another analytic node system.); and 
an API layer coupled to a controller for triggering the dynamic module injector to conditionally load the at least one module based on the protocols by interacting with the plurality of UI components, the data layer components, the platform layer components and the data repository for restructuring the application (see at least paragraph 29, As further yet another example, interface(s) can include 

Regarding claim 2, the rejection of claim 1 is incorporated, and Sandler further discloses:
a widget component configured for enabling the user to implement logics through a scope module of the widget (see at least paragraph 52)

Regarding claim 3, the rejection of claim 2 is incorporated, and Sandler further discloses:
wherein the processor is coupled with the widget component and configured to generate new forms using a set of default base documents and leverage an existing master data element exposed through the API layer (see at least paragraph 52)

Regarding claim 4, the rejection of claim 1 is incorporated, and Sandler further discloses:
wherein the task includes addition of a functional UI component or modification of an existing UI component on the UI application (see at least paragraph 52)

Regarding claim 5, the rejection of claim 1 is incorporated, and Sandler further discloses:
wherein the Al engine is a rule creator engine that generates protocols based on the task and an EA or SCM operation (see at least paragraph 52)

Regarding claim 6, the rejection of claim 5 is incorporated, and Sandler
wherein the rule creator engine is a graphical tool that enables the user to create and modify validation and workflow rules for the application and define custom rules in real time as per transformational requirements (see at least paragraph 41)

Regarding claim 7, the rejection of claim 6 is incorporated, and Sandler further discloses:
a persistence layer configured to identify dependencies between a plurality of data attributes associated with the EA or SCM operation for providing recommendations to user during a follow up operation as the layer in association with the rule engine captures and retains logs for UI components selected by the user for creating any document related to EA or SCM operation (see at least paragraph 38)

Regarding claim 8, the rejection of claim 1 is incorporated, and Sandler further discloses:
a plurality of mock objects inserted to execute an EA or SCM operation scenario wherein the mock objects are configured to test functionalities associated with the operation scenarios (see at least paragraph 52)

Regarding claim 9, the rejection of claim 1 is incorporated, and Sandler further discloses:
a plurality of configurable data sources/nodes including as inventory module, purchase order, invoices, finance modules, contracts, RFx modules, supplier module, item master, supplier master, bill of materials, vendor master, warehouse management module, logistics management module and these data sources include mergeable endpoints, parameterized endpoints, endpoint dependencies and a data model massager (see at least paragraph 42)

Regarding claim 10, the rejection of claim 1 is incorporated, and Sandler further discloses:
a front-end web server communicatively coupled to at least one NoSQL data repository, wherein the front-end web server is configured to reprocess an attribute configuration & localization operation to inject at least 3Application No.: 16/674,035Patent Docket No.: 19542.0042 Response to Restriction Requirement dated 10/29/2020 one module based on the protocols by receiving the module processed by NoSQL DB and applying an Al based dynamic processing logic to the operation to restructure the application (see at least paragraph 77)

Regarding claim 11, the rejection of claim 1 is incorporated, and Sandler further discloses:
wherein the protocols are backend scripts created by a bot based on the task, the plurality of metadata, data models and Al processing for enabling execution of the task thereby restructuring the application (see at least paragraph 74)

Regarding claim 12, the rejection of claim 1 is incorporated, and Sandler further discloses:
wherein the Al engine generates the protocols based on Al based processing logic that integrates deep learning, predictive analysis, information extraction and robotics for triggering a dynamic module injector to conditionally load at least one module on an application UI thereby processing the task (see at least paragraph 74)

Regarding claim 13, the rejection of claim 1 is incorporated, and Sandler further discloses:
wherein the enterprise applications (EA) include finance applications like automated billing applications and payment processing applications, Customer relationship management applications (CRM) and enterprise resource planning applications (ERP) (see at least paragraph 68 and 78)

Regarding claim 14, the rejection of claim 1 is incorporated, and Sandler further discloses:
wherein the dynamic module injector is configured for initialization of outlet, initialization of injection context, injection of queuing the task, initialization of a loader, manifesting of a parser and module cache mapping for conditionally loading the at least one module (see at least paragraph 38, 52, and 53)

Regarding claim 15, Sandler discloses:
 receiving at least one task from a user through at least one configurable UI component embedded on a micro-front end of the enterprise and SCM application (see at least paragraph 52, The application framework component 204 can be configured to interface various modular elements with one another and provide data exchange services for the modular elements.); 
triggering at least one data layer component and at least one platform layer component each associated with the at least one UI component for executing the task and restructuring the application (see at least paragraph 29, 52, and 57); 
dynamically generating a set of protocols for executing the task by an Al engine based on an Al based processing logic wherein the protocols are generated based on the task, a 4Application No.: 16/674,035Patent Docket No.: 19542.0042 Response to Restriction Requirement dated 10/29/2020 plurality of metadata and a plurality of data models associated with the at least one UI component (see at least paragraph 52, The architecture of the application framework component acts as a base architecture to which selected modular elements can be added or removed to satisfy the requirements of a given analytic application.); and 
triggering a dynamic module injector for conditionally loading at least one module on an application UI based on the protocols by interacting with the at least one UI component, the data layer components, the platform layer components and the data repository for restructuring the application (see at least paragraph 52, and data store elements executed by the data store component 210.; abstract, The analytics architecture comprises analytic nodes that are distributed across multiple layers of an industrial enterprise; paragraph 53, Analytic component 206 can be configured to execute one or more analytic elements that perform defined analytic operations on data received from an industrial device, a system-level or business device, or another analytic node system.; paragraph 29, As further yet another example, interface(s) can include input/output (I/O) components as well as associated processor, application, or Application Programming Interface (API) components; paragraph 52, 53)

Regarding claim 16, the rejection of claim 15 is incorporated, and Sandler further discloses:
wherein the task includes addition of a functional UI component on the UI application wherein the functional UI component is a dynamic component created by the user based on any additional functionality or parameter to be considered for running the application (see at least paragraph 52)

Regarding claim 17, the rejection of claim 15 is incorporated, and Sandler further discloses:
wherein the task includes embedding templates for restructuring the application wherein the templates are related to sourcing, procurement or supply chain functions (see at least paragraph 42, 78, 112)

Regarding claim 18, the rejection of claim 15 is incorporated, and Sandler further discloses:
wherein the task includes modification of an existing UI component on the UI application for accommodating transformations required based on new operational requirement for the application (see at least paragraph 52)

Regarding claim 19, the rejection of claim 18 is incorporated, and Sandler
wherein the task includes configuring labels in multi languages of form elements and publish the labels on UI application to start leveraging operational forms including Purchase Order, Contract and Inventory (see at least paragraph 42)

Regarding claim 20, the rejection of claim 19 is incorporated, and Sandler further discloses:
wherein the data layer component and platform layer component enable the user to change the labels and add additional strings to support localization (see at least 29 and 52)

Regarding claim 21, the rejection of claim 15 is incorporated, and Sandler further discloses:
wherein the Al based processing logic integrates deep learning, predictive analysis, information extraction and robotics for triggering a dynamic 5Application No.: 16/674,035Patent Docket No.: 19542.0042 Response to Restriction Requirement dated 10/29/2020 module injector to conditionally load at least one module on an application UI thereby processing the task (see at least paragraphs 37 and 74)

Regarding claim 22, the rejection of claim 21 is incorporated, and Sandler further discloses:
wherein the protocols are backend scripts created by a bot based on the task, the plurality of metadata, data models and Al processing for enabling execution of the task thereby restructuring the application (see at least paragraph 38)

Sandler further discloses:
switching of the plurality of data models for different applications based on application functions and efficiency of data models tested for those functions wherein the switching occurs in real time using Al based analysis of a performance data of the data models, the received task, and an impact of the tasks on the functions related to the enterprise and SCM applications (see at least paragraph 52)

Regarding claim 24, the rejection of claim 21 is incorporated, and Sandler further discloses:
wherein the triggering of the dynamic module injector includes initialization of outlet, initialization of injection context, injection of queuing the task, initialization of loader, manifesting of a parser and module cache mapping for conditionally loading the at least one module (see at least paragraph 38, 52, and 53)

Regarding claim 40, the scope of the instant claim does not differ substantially from that of claim 15 and is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194